Exhibit 10.16

 

PUBLIC HEALTH SERVICE

FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (L-068-02/0)

 

AMENDMENT L-068-02/1

 

This Amendment of the Exclusive Patent License L-068-02/0 (“Agreement”),
L-068-02/1 (“Amendment”), is made between the National Institutes of Health
(“NIH”), the Centers for Disease Control and Prevention (“CDC”), or the Food and
Drug Administration (“FDA”), hereinafter singly or collectively referred to as
(“PHS”), agencies of the United States Public Health Service within the
Department of Health and Human Services (“DHHS”) through the Office of
Technology Transfer, NIH, having an address at 6011 Executive Boulevard, Suite
325, Rockville, Maryland 20852-3804, U.S.A., Procept, Inc., having offices at
the address indicated on the Signature Page, hereinafter referred to as
“Licensee”.

 

Whereas, PHS desires the Agreement to be amended a first time in order to
resolve issues concerning the following:

(a) Paragraphs 1.02 and 4.01; (b) Appendix C; (b) Appendix G; (d) Appendix H of
said Agreement; and

 

Whereas, PHS and Licensee are willing to amend the terms of the Agreement a
first time to accommodate these issues.

 

Now Therefore, PHS and Licensee, intending to be bound, hereby agree that the
following changes will be made to the Agreement:

 

1.                                       Amended Paragraph 1.02 will now read:

 

PHS, by executing interinstitutional agreements with PSU (L-067-02/0), and UC
(L-086-02/0), has obtained the exclusive license, including the right to
sublicense, the Licensed Patent Rights listed in Appendix A.  Once executed, the
terms and conditions of this Agreement shall supersede, and thereby terminate
the terms and conditions of the previous license agreement between Pacific
Pharmaceuticals, Inc., (now Procept, Inc.) and PSU, made effective on February
6, 1998, provided that, the sublicense agreement, including its associated
amendment, by and between AOI Pharmaceuticals, Inc. (“Sublicensee”) and Licensee
made effective on October 13, 2000, and attached as Appendices G and H (such
sublicense agreement, and its associated amendment, the “Sublicensee
Agreement”), and the Amendment to this Agreement (L-068-02/1) shall continue to
remain in full force and effect;

 

2.                                       Amended Paragraph 4.01 will now read:

 

Upon written approval by PHS, Licensee and Sublicensee may enter into
sublicensing agreements under the Licensed Patent Rights.  Notwithstanding
anything else stated herein, PHS acknowledges that this Agreement does not
terminate, alter or supersede the Sublicensee Agreement that existed and
continues to exist between Licensee and Sublicensee, and listed in Appendices G
and H respectively, pursuant to Section 1.02 of this Agreement.   PHS hereby
approves the Sublicensee Agreement in the event of termination of this Agreement
under Article 13, as long as Sublicensee and all subtier sublicensees conform
to, and are in compliance with, the terms and conditions set forth in this
Agreement within ninety (90) days of the date Sublicensee receives notice of
such termination;

 

3.                                       Amended Appendix C will now read:

 

Licensee agrees to pay PHS sublicensing royalties as follows:

 

•                  The greater of Twenty-Two and One-Half Percent (22.5%) of the
royalties received by Licensee or any of its Affiliates from Net Sales by any
sublicensee, including Sublicensee, of Licensed Products or Licensed Processes
or One and Four Fifths Percent (1.8%) of Net Sales by any sublicensee(s),
including any subtier licensing.

 

4.             Amendments to Appendix G are as follows:

 

--------------------------------------------------------------------------------


 

(1) The sentence: “WHEREAS, Procept is party to a License Agreement with The
Penn State Research Foundation (“Penn”) dated February 6, 1998, (the “Penn
License Agreement”), a copy of which is attached hereto as Exhibit A, under
which Procept is granted an exclusive worldwide license to certain Patent Rights
(as defined therein) and Know-how (as defined therein) which are co-owned by
Penn, the National Institutes of Health, Case Western Reserve University and the
University of Chicago; is hereby modified in the following way:

 

•                  All references to Procept, Inc.,  (formerly Pacific
Pharmaceuticals, Inc.) being party to a License Agreement with The Penn State
Research Foundation no longer apply.  The terms and conditions of such a License
Agreement are hereby replaced by the terms and conditions of this Agreement;

•                  “Patent Rights” as referred to in Appendix G will now be
defined as “Licensed Patent Rights” as defined in Paragraph 2.07 of the
Agreement;

•                  Any use of the term “know-how”, and any reference or terms
regarding “Know-how” is hereby deleted and no longer apply;

•                  All references to Case Western Reserve University are hereby
deleted and no longer apply.

 

(2) The term “fields of use” in paragraph 2.1 shall now be defined as the
Licensed Fields of Use stated in Appendix B of said Agreement;

 

(3) Paragraph 5.1 shall now be amended to reference Appendix E of the Agreement
as Benchmarks and Performance.

 

5.             Amendment to Item 1. of Appendix H shall now read:

 

AOIP shall now be bound by the terms of Article 4 of the Revised License
Agreement;

 

6.                                       Appendix J, the Comprehensive Release
Agreement, once executed, shall remain binding and in effect to all parties;

 

7.                                       All terms and conditions of the
Agreement not herein amended remain binding and in effect;

 

8.                                       The Agreement and this Amendment
constitute the entire understanding between PHS and Licensee and supersede all
prior agreements and understandings with respect to the aforementioned
amendments; and

 

9.                                       This Amendment is effective when signed
by all parties.

 

SIGNATURES BEGIN ON NEXT PAGE

 

2

--------------------------------------------------------------------------------


 

AMENDMENT TO PHS LICENSE AGREEMENT L-068-02/0

 

PHS AMENDMENT TO PATENT LICENSE AGREEMENT–EXCLUSIVE

 

SIGNATURE PAGE

 

 

For PHS:

 

 

 

/s/ Jack Spiegel

 

5/13/2002

 

Jack Spiegel, Ph.D.

Date

Director, Division of Technology Development and Transfer

 

Office of Technology Transfer

 

National Institutes of Health

 

 

 

Mailing Address for Notices:

 

 

 

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland  20852-3804  U.S.A

 

 

 

For Licensee (Upon, information and belief, the undersigned expressly certify or
affirm that the contents of any statements of Licensee made or referred to in
this document are truthful and accurate.):

 

 

PROCEPT, INC.

369 Lexington Avenue

10th Floor

New York, NY 10017

 

 

By: Salvatore A. Bucci

 

Name:

/s/ Salvatore A. Bucci

 

 

Title: President and Chief Executive Officer

 

Date:

5/17/02

 

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

AOI Pharmaceuticals, Inc. (“AOIP”), by its signature below, acknowledges and
agrees to the following:

1.             AOIP shall be bound by the terms to this Amendment (L-068-02/1)
to the Revised Licensing Agreement (L-068-02/0).

2.             AOIP shall be bound by the terms of Article 4 of the Revised
License Agreement as amended by this Amendment (L-068-02/1).

3.             The Amendment (L-068-02/1) to the Revised License Agreement
(L-068-02/0) serves as an Amendment to its Sublicensing Agreement with Procept,
Inc.

 

For Sublicensee (Upon, information and belief, the undersigned expressly certify
or affirm that the contents of any statements of Sublicensee made or referred to
in this document are truthful and accurate.):

 

 

AOI PHARMACEUTICALS, INC.

An Access Oncology Company

750 Lexington Avenue

 26th Floor

New York, NY 10022

 

 

By:  Craig Henderson, M.D.

 

 

Name:

 /s/ I. Craig Henderson

 

 

Title: Chief Executive Officer

 

Date:

5/21/02

 

 

4

--------------------------------------------------------------------------------